Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action considers claims 1-2, 4-5 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 05/16/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive for the claims 1, 4.
Applicant argues, Applicant respectfully submits that the pretreatment disclosed in Liang is not similar to the pretreatment disclosed in the present application.
The cleaning of Liang with one or more mixtures of hydrochloric acid, hydrofluoric acid, sulfuric acid, nitric acid, hydrogen peroxide, sodium hydroxide and potassium hydroxide (Liang [0018]) is not the pretreatment before the process in which the electrode is formed on the surface of the gallium oxide material, as described in the present specification as filed. See [0030-0031]. 
In contrast, the treatment disclosed in Liang is to clean the residue of the process in which the tin atoms are diffused into the gallium oxide material. According to Liang, the tin doping source is deposited on the gallium oxide material and the tin atoms are diffused into the gallium oxide material by heat treatment to realizes the n-type doping of the gallium oxide material (Liang [0004 ]). The cleaning is carried out to clean the residue of the process in which the tin atoms are diffused into the gallium oxide material (Liang [0005]-[0014]).
On the other hand, the fabrication process of the Schottky barrier diode of Kazuo (Kazuo [0028]-[0032]) does not include the process in which donor atoms are diffused from the doping source into the gallium oxide material like the process of Liang”.
In response to this argument, the examiner believes that the rejections of claim 1, is proper for the following reason:
The primary reference (JP2010233406 to Kazuo) teaches the claimed structures claim 1 – see the rejection below. The secondary reference (US 20190252191 A1 to Liang) teaches gallium oxide single crystals is pretreated with “one or more mixtures of hydrochloric acid, hydrofluoric acid, sulfuric acid, nitric acid, hydrogen peroxide, sodium hydroxide and potassium hydroxide” - (Liang – [0018]) which is the same process as disclose in the instant application – see [0030] of the applicant’s submitted specification. Therefore, the structures of the combination of Kazuo and Liang are capable of having a turn-on voltage of the Schottky barrier diode is not less than 0.3 V and not more than 0.5 V. Therefore, claim 1 is not patentable over the combination of Kazuo and Liang.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki Kazuo et al., of record (JP2010233406 – hereinafter Kazuo) in view of Liang et al. (US 20190252191 A1 – hereinafter Liang).
Regarding Claim 1, Kazuo teaches a Schottky barrier diode (see the entire document; Fig. 2; specifically, [0018]-[0037], and as cited below), comprising:

    PNG
    media_image1.png
    235
    670
    media_image1.png
    Greyscale

Kazuo – Fig. 2
a semiconductor layer (80; Fig. 2; [0018]) comprising a Ga2O3-based single crystal (see [0020] for single crystal); 
an anode electrode (82 – also see [0027]) that forms a Schottky junction with the semiconductor layer and is configured so that a portion in contact with the semiconductor layer comprises Mo or W (formed of “Mo, W” – [0027]); and
a cathode electrode (81, [0018], [0023]).
But, Kazuo as applied above does not expressly disclose wherein the semiconductor layer is configured such that a turn-on voltage of the Schottky barrier diode is not less than 0.3 V and not more than 0.5 V.
However, in a related art, Liang teaches gallium oxide single crystals (Liang – [0015] – note: Kazuo’s 80 is formed of a single crystal – see Kazuo – [0019]-[0020]) is pretreated with “one or more mixtures of hydrochloric acid, hydrofluoric acid, sulfuric acid, nitric acid, hydrogen peroxide, sodium hydroxide and potassium hydroxide” - (Liang – [0018]), which is the same process as disclose in the instant application – see [0030] of the applicant’s submitted specification.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the pre-treatment of the Gallium oxide semiconductor with a solution of sulfuric acid / hydrogen peroxide mixture into as taught by Liang into Kazuo since Liang’s pre-treatment of the Gallium oxide semiconductor with a solution is the same as that of the applicant.
The ordinary artisan would have been motivated to integrate Liang into Kazuo structure in the manner set forth above for, at least, this integration will provide a turn-on voltage of the Schottky barrier diode is not less than 0.3 V and not more than 0.5 V since the material of the combination of Kazuo and Liang are same as claimed and pre-treated similarly. As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding Claim 4, the combination of Kazuo and Liang teaches claim 1 from which claim 4 depends. Kazuo also teaches wherein the portion of the anode electrode comprising Mo or W (Kazuo 82 – also see [0027]) that forms a Schottky junction with the semiconductor layer and is configured so that a portion in contact with the semiconductor layer comprises Mo or W (formed of “Mo, W” – [0027]) is in contact with a surface of the semiconductor layer (80).
But, Kazuo does not expressly disclose the semiconductor layer is treated with a sulfuric acid/hydrogen peroxide mixture.
However, Liang teaches a gallium oxide is pretreated with “one or more mixtures of hydrochloric acid, hydrofluoric acid, sulfuric acid, nitric acid, hydrogen peroxide, sodium hydroxide and potassium hydroxide” - (Liang – [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the pre-treatment of the Gallium oxide semiconductor with a solution of sulfuric acid / hydrogen peroxide mixture into as taught by Laing into Kazuo.
The ordinary artisan would have been motivated to integrate Liang into Kazuo structure in the manner set forth above for, at least, this integration will provide a turn-on voltage of the Schottky barrier diode is not less than 0.3 V and not more than 0.5 V since the material of the combination of Kazuo and Liang are same as claimed. As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
REASON FOR ALLOWANCE
The following is an examiner’s statement of reason for allowance:
Claims 2, 5 are allowed over prior art.
	Reason for allowance of claim 2, 5 was indicated in the office action dated 02/16/2022.      
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898